UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007. or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to . Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia 26836 (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerþ Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date. Common Stock, $2.50 par value 7,084,980 shares outstanding as of August 6, 2007 EXPLANATORY NOTE Summit Financial Group, Inc. (“Company” or “Summit”) is filing this amendment to its Quarterly Report on From 10-Q for the quarter ended June 30, 2007 to amend and restate financial statements and other financial information filed with the Securities and Exchange Commission (“SEC”).This amendment is being filed to correct errors in the originally filed Quarterly Report on Form 10-Q related to the Company’s derivative accounting under Statement of Financial Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS No. 133”). In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Based on comments received from the Securities and Exchange Commission, we learned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. See Note 1, Restatement, in the Notes to Consolidated Financial Statements for a summary of the effects of this restatement. We have also updated information relative to material subsequent events and legal matters in Note 4 of the Notes to Consolidated Financial Statements and Part II Other Information Item 1. Legal Proceedings to reflect the current status of such items through the filing date of this Form 10-Q/A. 2 Summit Financial Group, Inc. and Subsidiaries Table of Contents Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated balance sheets June 30, 2007 (unaudited), December 31, 2006, and June 30, 2006 (unaudited) 5 Consolidated statements of income for the three months and six months ended June 30, 2007 and 2006 (unaudited) 6 Consolidated statements of shareholders’ equity for the six months ended June 30, 2007 and 2006 (unaudited) 7 Consolidated statements of cash flows for the six months ended June 30, 2007 and 2006 (unaudited) 8-9 Notes to consolidated financial statements (unaudited) 10-25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26-36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 36 3 Summit Financial Group, Inc. and Subsidiaries Table of Contents PARTII. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 38 Item 2. Changes in Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information None Item 6. Exhibits Exhibits Exhibit 11 Statement re:Computation of Earnings per Share – Information contained in Note 6 to the Consolidated Financial Statements on page 12 of this Quarterly Report is incorporated herein by reference. Exhibit 31.1 Sarbanes-Oxley Act Section 302 Certification of Chief Executive Officer Exhibit 31.2 Sarbanes-Oxley Act Section 302 Certification of Chief Financial Officer Exhibit 32.1 Sarbanes-Oxley Act Section 906 Certification of Chief Executive Officer Exhibit 32.2 Sarbanes-Oxley Act Section 906 Certification of Chief Financial Officer SIGNATURES 39 4 Summit Financial Group, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, December 31, June 30, 2007 2006 2006 (unaudited) (*) (unaudited) (dollars in thousands) (Restated) (Restated) (Restated) ASSETS Cash and due from banks $ 15,198 $ 12,031 $ 12,530 Interest bearing deposits with other banks 105 271 123 Federal funds sold 1,717 517 1,590 Securities available for sale 259,526 247,874 238,382 Loans held for sale, net 2,337 - - Loans, net 949,175 916,045 866,170 Property held for sale 850 41 283 Premises and equipment, net 22,133 22,446 22,870 Accrued interest receivable 6,812 6,352 5,018 Intangible assets 3,121 3,196 3,272 Other assets 19,118 17,031 18,720 Assets related to discontinued operations 336 9,715 11,632 Total assets $ 1,280,428 $ 1,235,519 $ 1,180,590 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing $ 64,373 $ 62,592 $ 66,071 Interest bearing 786,016 826,096 695,492 Total deposits 850,389 888,688 761,563 Short-term borrowings 100,901 60,428 164,185 Long-term borrowings 216,758 176,109 150,057 Subordinated debentures owed to unconsolidated subsidiary trusts 19,589 19,589 19,589 Other liabilities 10,359 9,844 9,844 Liabilities realted to discontinued operations 522 2,109 329 Total liabilities 1,198,518 1,156,767 1,105,567 Commitments and Contingencies Shareholders' Equity Common stock and related surplus, $2.50 par value; authorized 20,000,000 shares, issued and outstanding 2007 and December 2006 - 7,084,980 shares; issued June 2006 -7,135,120 shares 18,037 18,021 18,914 Retained earnings 65,479 61,083 59,142 Accumulated other comprehensive income (1,606 ) (352 ) (3,033 ) Total shareholders' equity 81,910 78,752 75,023 Total liabilities and shareholders' equity $ 1,280,428 $ 1,235,519 $ 1,180,590 (*) - December 31, 2006 financial information has been extracted from audited consolidated financial statements See Notes to Consolidated Financial Statements 5 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Income(unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 (dollars in thousands, except per share amounts) (Restated) (Restated) (Restated) (Restated) Interest income Interest and fees on loans Taxable $ 18,958 $ 16,508 $ 37,555 $ 31,648 Tax-exempt 121 102 236 202 Interest and dividends on securities Taxable 2,739 2,250 5,318 4,385 Tax-exempt 524 537 1,068 1,049 Interest on interest bearing deposits with other banks 6 4 9 20 Interest on Federal funds sold 21 8 25 16 Total interest income 22,369 19,409 44,211 37,320 Interest expense Interest on deposits 8,882 6,408 17,910 11,561 Interest on short-term borrowings 960 1,831 1,918 3,795 Interest on long-term borrowings and subordinated debentures 3,000 2,370 5,653 4,705 Total interest expense 12,842 10,609 25,481 20,061 Net interest income 9,527 8,800 18,730 17,259 Provision for loan losses 390 330 780 655 Net interest income after provision for loan losses 9,137 8,470 17,950 16,604 Other income Insurance commissions 209 247 416 477 Service fees 736 726 1,353 1,356 Securities gains (losses) - Net cash settlement on interest rate swaps (179 ) (111 ) (363 ) (182 ) Change in fair value of interest rate swap (273 ) (246 ) (47 ) (719 ) Gain (loss) on sale of assets (33 ) - (32 ) (4 ) Other 236 133 426 273 Total other income 696 749 1,753 1,201 Other expense Salaries and employee benefits 3,238 3,049 6,463 6,104 Net occupancy expense 408 390 826 791 Equipment expense 493 496 940 946 Supplies 197 222 370 388 Professional fees 193 245 367 452 Amortization of intangibles 38 38 76 76 Other 1,151 1,232 2,326 2,276 Total other expense 5,718 5,672 11,368 11,033 Income before income taxes 4,115 3,547 8,335 6,772 Income tax expense 1,135 1,086 2,421 2,015 Income from continuing operations $ 2,980 $ 2,461 $ 5,914 $ 4,757 Discontinued Operations Exit costs 43 - 123 - Operating income(loss) (227 ) 74 (598 ) 683 Income from discontinued operations before income tax expense(benefit) (184 ) 74 (475 ) 683 Income tax expense(benefit) (66 ) 33 (162 ) 259 Income from discontinued operations (118 ) 41 (313 ) 424 Net Income $ 2,862 $ 2,502 $ 5,601 $ 5,181 Basic earnings from continuing operations per common share $ 0.42 $ 0.34 $ 0.83 $ 0.67 Basic earnings per common share $ 0.40 $ 0.35 $ 0.79 $ 0.73 Diluted earnings from continuing operations per common share $ 0.42 $ 0.34 $ 0.83 $ 0.66 Diluted earnings per common share $ 0.40 $ 0.35 $ 0.78 $ 0.72 Dividends per common share $ 0.17 $ 0.16 $ 0.17 $ 0.16 See Notes to Consolidated Financial Statements 6 Summit Financial Group, Inc. and Subsidiaries Statement of Shareholders' Equity(unaudited) Accumulated Total Common Other Share- Stock and Retained Compre- holders' Related Earnings hensive Equity (dollars in thousands, except per share amounts) Surplus (Restated) Income (Restated) Balance, December 31, 2006 $ 18,021 $ 61,083 $ (352 ) $ 78,752 Six Months Ended June 30, 2007 Comprehensive income: Net income - 5,601 - 5,601 Other comprehensive income, net of deferred tax benefit of ($769): Net unrealized loss on securities of ($1,254) - - (1,254 ) (1,254 ) Total comprehensive income 4,347 Stock compensation expense 16 - - 16 Cash dividends declared ($0.17 per share) - (1,205 ) - (1,205 ) Balance, June 30, 2007 $ 18,037 $ 65,479 $ (1,606 ) $ 81,910 Balance, December 31, 2005 $ 18,857 $ 55,102 $ (1,268 ) $ 72,691 Six Months Ended June 30, 2006 Comprehensive income: Net income - 5,181 - 5,181 Other comprehensive income, net of deferred tax benefit of ($909): Net unrealized (loss) on securities of ($1,765) - - (1,765 ) (1,765 ) Total comprehensive income 3,416 Exercise of stock options 44 - - 44 Stock compensation expense 13 13 Cash dividends declared ($0.16 per share) - (1,141 ) - (1,141 ) Balance, June 30, 2006 $ 18,914 $ 59,142 $ (3,033 ) $ 75,023 See Notes to Consolidated Financial Statements 7 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, June 30, 2007 2006 (dollars in thousands) (Restated) (Restated) Cash Flows from Operating Activities Net income $ 5,601 $ 5,181 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 763 853 Provision for loan losses 1,030 875 Stock compensation expense 16 13 Deferred income tax (benefit) 210 (452 ) Loans originated for sale (12,695 ) (140,305 ) Proceeds from loans sold 19,348 152,290 (Gain) on sales of loans held for sale (562 ) (5,102 ) Securities (gains) - - Change in fair value of derivative instruments 47 719 Exit costs related to discontinued operations (123 ) - Loss on disposal of other assets 32 4 Amortization of securities premiums, net (37 ) 101 Amortization of goodwill and purchase accounting adjustments, net 81 81 (Decrease) in accrued interest receivable (465 ) (189 ) (Increase) in other assets (810 ) (271 ) Increase(decrease)in other liabilities (947 ) 95 Net cash provided by (used in) operating activities 11,489 13,893 Cash Flows from Investing Activities Net (increase) decrease in interest bearing deposits with other banks 166 1,414 Proceeds from maturities and calls of securities available for sale 12,404 3,500 Proceeds from sales of securities available for sale 7,141 8,623 Principal payments received on securities available for sale 14,098 11,954 Purchases of securities available for sale (47,265 ) (41,579 ) Net (increase) decrease in Federal funds sold (1,200 ) 2,060 Net loans made to customers (34,832 ) (73,832 ) Purchases of premises and equipment (488 ) (1,317 ) Proceeds from sales of other assets 86 26 Purchase of life insurance contracts - (880 ) Net cash provided by (used in) investing activities (49,890 ) (90,031 ) Cash Flows from Financing Activities Net increase in demand deposit, NOW and savings accounts 6,047 11,137 Net increase(decrease) in time deposits (44,395 ) 76,599 Net increase(decrease) in short-term borrowings 40,473 (17,843 ) Proceeds from long-term borrowings 50,000 17,801 Repayment of long-term borrowings (9,352 ) (20,465 ) Exercise of stock options - 44 Dividends paid (1,205 ) (1,141 ) Net cash provided by financing activities 41,568 66,132 Increase (decrease) in cash and due from banks 3,167 (10,006 ) Cash and due from banks: Beginning 12,031 22,536 Ending $ 15,198 $ 12,530 (Continued) See Notes to Consolidated Financial Statements 8 Summit Financial Group, Inc. and SubsidiariesConsolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, June 30, 2007 2006 (dollars in thousands) (Restated) (Restated) Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ 25,414 $ 19,832 Income taxes $ 2,190 $ 2,641 Supplemental Schedule of Noncash Investing and Financing Activities Other assets acquired in settlement of loans $ 852 $ 44 See Notes to Consolidated Financial Statements 9 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 1. Restatement Summit Financial Group, Inc. (“We”, “Company”, or “Summit”) is restating its consolidated financial statements and other financial information to correct errors related to our derivative accounting under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS. No. 133”). In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Recently, welearned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. The following tables reflect a summary of both the originally reported and restated amounts: Consolidated Balance Sheets (dollars in thousands) June 30, 2007 December 31, 2006 June 30, 2006 As Previously Reported As Restated As Previously Reported As Restated As Previously Reported As Restated Other assets $ 18,410 $ 19,118 $ 16,343 $ 17,031 $ 17,778 $ 18,720 Total assets 1,279,720 1,280,428 1,234,831 1,235,519 1,179,648 1,180,590 Long-term borrowings 214,887 216,758 174,292 176,109 147,579 150,057 Total liabilities 1,196,653 1,198,518 1,154,956 1,156,767 1,103,089 1,105,567 Retained earnings 66,636 65,479 62,206 6,183 60,678 59,142 Total shareholders' equity 83,067 81,910 79,875 78,752 76,559 75,023 Total liabilities and shareholders' equity 1,279,720 1,280,428 1,234,831 1,235,519 1,179,648 1,180,590 10 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Consolidated Statements of Income (dollars in thousands) Three Months Ended June 30, Six Months Ended March 31, 2007 2006 2007 2006 As Previously Reported As Restated As Previously Reported As Restated As Previously Reported As Restated As Previously Reported As Restated Interest income $ 22,369 $ 22,369 $ 19,409 $ 19,409 $ 44,211 $ 44,211 $ 37,320 $ 37,320 Interest expense 13,023 12,842 10,756 10,609 25,841 25,481 20,288 20,061 Net interest income 9,346 9,527 8,653 8,800 18,370 18,730 17,032 17,259 Provision for loan losses 390 390 330 330 780 780 655 655 Noninterest income: Net cash settlement on derivative instruments - (179 ) - (111 ) - (363 ) - (182 ) Change in fair value of - derivative instruments - (273 ) - (246 ) - (47 ) - (719 ) Other noninterest income 1,154 1,148 1,109 1,106 2,166 2,163 2,112 2,102 Noninterest expense 5,718 5,718 5,672 5,672 11,368 11,368 11,033 11,033 Income from continuing operations before income taxes 4,392 4,115 3,760 3,547 8,388 8,335 7,456 6,772 Income tax expense 1,240 1,135 1,167 1,086 2,441 2,421 2,275 2,015 Income from continuing operations Income (loss) from discontinued 3,152 2,980 2,593 2,461 5,947 5,914 5,181 4,757 operations, net of income taxes (118 ) (118 ) 41 41 (313 ) (313 ) 424 424 Net income $ 3,034 $ 2,862 $ 2,634 $ 2,502 $ 5,634 $ 5,601 $ 5,605 $ 5,181 Diluted earnings per share: Income from continuing operations $ 0.44 $ 0.42 $ 0.36 $ 0.34 $ 0.83 $ 0.83 $ 0.72 $ 0.66 Net income $ 0.42 $ 0.40 $ 0.37 $ 0.35 $ 0.79 $ 0.78 $ 0.78 $ 0.72 Average diluted shares outstanding 7,148,241 7,148,241 7,189,644 7,189,644 7,148,241 7,148,241 7,189,644 7,187,644 Consolidated Statements of Shareholders' Equity (dollars in thousands) June 30, 2007 2006 As Previously Reported As Restated As Previously Reported As Restated Balance, beginning of period $ 79,875 $ 78,752 $ 73,804 $ 72,691 Increase attributable to net income 5,634 5,601 5,605 5,181 Balance, end of period 83,067 81,910 76,559 75,023 In addition, the following Notes to Consolidated Financial Statements have been restated:6, 12 and 15. 11 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 2.Basis of Presentation We, Summit Financial Group, Inc. and subsidiaries, prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q/A and Regulation S-X.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual year end financial statements.In our opinion, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature. The presentation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ materially from these estimates. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year.The consolidated financial statements and notes included herein should be read in conjunction with our 2006 audited financial statements and Annual Report on Form 10-K/A.Certain accounts in the consolidated financial statements for December 31, 2006 and June 30, 2006, as previously presented, have been reclassified to conform to current year classifications. Note 3.Significant New Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxesan interpretation of FASB Statement No.109” (FIN 48), which clarifies the accounting and disclosure for uncertain tax positions, as defined. FIN 48 requires that a tax position meet a "probable recognition threshold" for the benefit of the uncertain tax position to be recognized in the financial statements. A tax position that fails to meet the probable recognition threshold will result in either reduction of a current or deferred tax asset or receivable, or recording a current or deferred tax liability. FIN 48 also provides guidance on measurement, derecognition of tax benefits, classification, interim period accounting disclosure, and transition requirements in accounting for uncertain tax positions. This interpretation is effective for fiscal years beginning after December 15, 2006. The Company will be required to apply the provisions of FIN48 to all tax positions upon initial adoption with any cumulative effect adjustment to be recognized as an adjustment to retained earnings. We adopted the provisions of this statement January 1, 2007, which has not had a material effect on our financial statements. In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements, but does not require any new fair value measurements.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and early application is encouraged.We are currently evaluating the adoption of this statement and have not determined the impact it will have on our financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standard No.159 (“SFAS 159”), “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No.115.”The fair value option established by this Statement permits all entities to choose to measure eligible items at fair value at specified election dates. Unrealized gains and losses on items for which the fair value option has been elected are to be reported in earnings at each subsequent reporting date.The fair value option (i) may be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for by the equity method , (ii) is irrevocable (unless a new election date occurs), and (iii) is applied only to entire instruments and not to portions of instruments.This statement becomes effective for us January 1, 2008.We are currently evaluating the adoption of this statement and have not determined the impact it will have on our financial statements. 12 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 4.Acquisition and Subsequent Event Effective July 2, 2007, we acquired Kelly Insurance Agency, Inc. and Kelly Property and Casualty, Inc., two Virginia corporations located in Leesburg, Virginia, which were merged into Summit Insurance Services, LLC, our wholly owned subsidiary.We have deemed this transaction to be an immaterial acquisition. As announced on April 12, 2007, we entered into an Agreement and Plan of Reorganization (the “Agreement”) with Greater Atlantic Financial Corporation, Inc. (“Greater Atlantic”), headquartered in Reston, Virginia. Under the terms of the Agreement, we will pay $4.60 per share in cash and stock for the outstanding common stock of Great Atlantic, subject to adjustment based on Greater Atlantic’s shareholders’ equity at the end of the month in which the sale of the Pasadena branch office is completed.If, at that month-end, Greater Atlantic’s shareholders’ equity, as adjusted in accordance with the terms of the Agreement, is less than $6.7 million, then the total aggregate value of the transaction consideration will be decreased dollar-for-dollar.If Greater Atlantic’s month end adjusted shareholders’ equity exceeds $6.7 million, then the aggregate value of the transaction consideration will be increased dollar-for-dollar, but only to the extent that the amount in excess of $6.7 million is attributable to the sale of the Pasadena branch office, net of all taxes, if any, Greater Atlantic would be required to pay.Greater Atlantic has entered into a definitive agreement with another financial institution to sell its Pasadena, Maryland branch office for a deposit premium of 8.5%, prior to the close to of its transaction with Summit.This branch sale closed on August 24, 2007, at which time the deposits at the Pasadena branch office approximated $51.5 million, resulting in a deposit premium of $4.3 million.The aggregate value of the final transaction consideration will be determined before proxy solicitation materials are sent to Greater Atlantic’s shareholders for purposes of soliciting their vote on the transaction. The final transaction consideration will be paid 70% in the form of Summit common stock and 30% in cash.The exchange ratio for determining the number of shares of Summit common stock to be issued for each share of Greater Atlantic’s common stock will be based on the average closing price of Summit’s common stock for the twenty trading days before the closing date of the transaction (“Summit’s Average Closing Stock Price”), subject to a “collar”.The collar ranges from $17.82 per share to $24.10 per share.If Summit’s Average Closing Stock Price falls within this range, then Greater Atlantic shareholders will receive shares of Summit’s common stock based on an exchange ratio equal to 70% of the final per share transaction consideration divided by Summit’s Average Closing Stock Price.However, if Summit’s Average Closing Stock Price is less than $17.82 per share, the exchange ratio will equal 70% of the final per share transaction consideration divided by $17.82; and if Summit’s Average Closing Stock Price is more than $24.10 per share, then the exchange ratio will equal 70% of the final per share transaction consideration divided by $24.10. Consummation of the Merger is subject to approval of the shareholders of Greater Atlantic and the receipt of all required regulatory approvals, as well as other customary conditions.This acquisition is expected to close during fourth quarter of this year. 13 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 5.Discontinued Operations The following table lists the assets and liabilities of Summit Mortgage included in the balance sheet as assets and liabilities related to discontinued operations. June 30, December 31, June 30, (dollars in thousands) 2007 2006 2006 Assets: Loans held for sale, net $ - $ 8,428 $ 9,702 Loans, net - 180 510 Premises and equipment, net - - 683 Property held for sale - 75 75 Other assets 336 1,032 662 Total assets $ 336 $ 9,715 $ 11,632 Liabilities: Accrued expenses and other liabilities $ 522 $ 2,109 $ 329 Total liabilities $ 522 $ 2,109 $ 329 The results of Summit Mortgage are presented as discontinued operations in a separate category on the income statements following the results from continuing operations.The income (loss) from discontinued operations for the periods ended June 30, 2007 and 2006 is presented below. Statements of Income from Discontinued Operations Three Months Ended June 30, Six Months Ended June 30, (dollars in thousands) 2007 2006 2007 2006 Interest income $ 22 $ 411 $ 134 $ 974 Interest expense - 234 45 545 Net interest income 22 177 89 429 Provision for loan losses - 150 250 220 Net interest income after provision for loan losses 22 27 (161 ) 209 Noninterest income Mortgage origination revenue 13 5,946 816 12,529 (Loss) on sale of assets - - (51 ) - Total noninterest income 13 5,946 765 12,529 Noninterest expense Salaries and employee benefits 100 1,806 542 3,908 Net occupancy expense 13 180 9 349 Equipment expense 1 79 23 150 Professional fees 100 244 197 322 Postage - 1,690 - 3,426 Advertising - 1,163 98 2,453 Impairment of long-lived assets - Exit costs (43 ) - (123 ) - Other 48 737 334 1,447 Total noninterest expense 219 5,899 1,080 12,055 Income (loss) before income tax expense (184 ) 74 (476 ) 683 Income tax expense (benefit) (66 ) 33 (163 ) 259 Income (loss) from discontinued operations $ (118 ) $ 41 $ (313 ) $ 424 14 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Included in liabilities related to discontinued operations in the accompanying consolidated financial statements is an accrual for exit costs related to the discontinuance of the mortgage banking segment.During fourth quarter 2006, we accrued $1,859,000 for exit costs, which was comprised of costs related to operating lease terminations, vendor contract terminations, and severance payments.The changes in that accrual are as follows: (dollars in thousands) Operating Lease Terminations Vendor Contract Terminations Severance Payments Total Balance, December 31, 2006 $ 734 $ 740 $ 385 $ 1,859 Less: Payments from the accrual (379 ) (509 ) (305 ) (1,193 ) Addition to the accrual 188 - - 188 Reversal of over accrual - (231 ) (80 ) (311 ) Balance, June 30, 2007 $ 543 $ - $ - $ 543 Note 6.Earnings per Share The computations of basic and diluted earnings per share follow: Three Months Ended June 30, Six Months Ended June 30, (Restated) (Restated) (dollars in thousands , except per share amounts) 2007 2006 2007 2006 Numerator for both basic and diluted earnings per share: Income from continuing operations $ 2,980 $ 2,461 $ 5,914 $ 4,757 Income (loss) from discontinued operations (118 ) 41 (313 ) 424 Net Income $ 2,862 $ 2,502 $ 5,601 $ 5,181 Denominator Denominator for basic earnings per share - weighted average common shares outstanding 7,084,980 7,135,107 7,084,980 7,131,611 Effect of dilutive securities: Stock options 63,261 58,300 62,904 61,588 63,261 58,300 62,904 61,588 Denominator for diluted earnings per share - weighted average common shares outstanding and assumed conversions 7,148,241 7,193,407 7,147,884 7,193,199 Basic earnings per share from continuing operations $ 0.42 $ 0.34 $ 0.83 $ 0.67 Basic earnings per share from discontinued operations (0.02 ) 0.01 (0.04 ) 0.06 Basic earnings per share $ 0.40 $ 0.35 $ 0.79 $ 0.73 Diluted earnings per share from continuing operations $ 0.42 $ 0.34 $ 0.83 $ 0.66 Diluted earnings per share from discontinued operations (0.02 ) 0.01 (0.04 ) 0.06 Diluted earnings per share $ 0.40 $ 0.35 $ 0.78 $ 0.72 15 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 7.Securities The amortized cost, unrealized gains, unrealized losses and estimated fair values of securities at June 30, 2007, December 31, 2006, and June 30, 2006 are summarized as follows: June 30, 2007 Amortized Unrealized Estimated (dollars in thousands) Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 35,662 $ 1 $ 408 $ 35,254 Mortgage-backed securities 161,547 190 3,381 158,357 State and political subdivisions 3,759 18 - 3,777 Corporate debt securities 1,677 12 16 1,674 Federal Home Loan Bank stock 13,403 - - 13,403 Other equity securities 677 - - 677 Total taxable 216,725 221 3,805 213,142 Tax-exempt: State and political subdivisions 40,900 685 256 41,329 Other equity securities 4,473 594 12 5,055 Total tax-exempt 45,373 1,279 268 46,384 Total $ 262,098 $ 1,500 $ 4,073 $ 259,526 December 31, 2006 Amortized Unrealized Estimated (dollars in thousands) Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 37,671 $ 3 $ 334 $ 37,340 Mortgage-backed securities 146,108 470 2,262 144,316 State and political subdivisions 3,759 25 - 3,784 Corporate debt securities 1,682 19 2 1,699 Federal Reserve Bank stock 669 - - 669 Federal Home Loan Bank stock 12,094 - - 12,094 Other equity securities 151 - - 151 Total taxable 202,134 517 2,598 200,053 Tax-exempt: State and political subdivisions 40,329 1,026 68 41,287 Other equity securities 5,975 573 14 6,534 Total tax-exempt 46,304 1,599 82 47,821 Total $ 248,438 $ 2,116 $ 2,680 $ 247,874 16 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) June 30, 2006 Amortized Unrealized Estimated (dollars in thousands) Cost Gains Losses Fair Value Available for Sale Taxable: U. S. Government agencies and corporations $ 40,448 $ 2 $ 830 $ 39,620 Mortgage-backed securities 131,993 35 4,693 127,335 State and political subdivisions 3,759 - 37 3,722 Corporate debt securities 2,537 15 5 2,547 Federal Reserve Bank stock 639 - - 639 Federal Home Loan Bank stock 15,769 - - 15,769 Other equity securities 151 - - 151 Total taxable 195,296 52 5,565 189,783 Tax-exempt: State and political subdivisions 41,911 645 334 42,222 Other equity securities 5,977 430 30 6,377 Total tax-exempt 47,888 1,075 364 48,599 Total $ 243,184 $ 1,127 $ 5,929 $ 238,382 The maturities, amortized cost and estimated fair values of securities at June 30, 2007, are summarized as follows: Available for Sale Amortized Estimated (dollars in thousands) Cost Fair Value Due in one year or less $ 54,515 $ 53,643 Due from one to five years 113,797 111,492 Due from five to ten years 39,912 39,670 Due after ten years 35,321 35,586 Equity securities 18,553 19,135 $ 262,098 $ 259,526 17 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 8.Loans Loans are summarized as follows: June 30, December 31, June 30, (dollars in thousands) 2007 2006 2006 Commercial $ 81,292 $ 69,470 $ 64,341 Commercial real estate 354,833 314,198 296,681 Construction and development 198,721 215,820 182,000 Residential real estate 283,821 282,512 288,316 Consumer 33,937 36,455 37,040 Other 7,111 6,969 6,188 Total loans 959,715 925,424 874,566 Less unearned income 1,772 1,868 1,767 Total loans net of unearned income 957,943 923,556 872,799 Less allowance for loan losses 8,768 7,511 6,629 Loans, net $ 949,175 $ 916,045 $ 866,170 Note 9.Allowance for Loan Losses An analysis of the allowance for loan losses for the six month periods ended June 30, 2007 and 2006, and for the year ended December 31, 2006 is as follows: Six Months Ended Year Ended June 30, December 31, (dollars in thousands) 2007 2006 2006 Balance, beginning of period $ 7,511 $ 6,112 $ 6,112 Losses: Commercial 50 32 32 Commercial real estate 40 19 185 Construction and development - - - Real estate - mortgage 77 - 35 Consumer 82 81 200 Other 98 202 289 Total 347 334 741 Recoveries: Commercial 21 1 1 Commercial real estate 7 37 46 Construction and development - - - Real estate - mortgage 5 6 6 Consumer 27 26 63 Other 72 126 179 Total 132 196 295 Net losses 215 138 446 Provision for loan losses 1,030 655 1,845 Reclassification of reserves related to loans previously reflected in discontinued operations 442 - - Balance, end of period $ 8,768 $ 6,629 $ 7,511 18 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Note 10.Goodwill and Other Intangible Assets The following tables present our goodwill at June 30, 2007 and other intangible assets at June 30, 2007, December 31, 2006, and June 30, 2006. (dollars in thousands) Goodwill Activity Balance, January 1, 2007 $ 2,088 Acquired goodwill, net - Balance, June 30, 2007 $ 2,088 Unidentifiable Intangible Assets June 30, December 31, June 30, (dollars in thousands) 2007 2006 2006 Unidentifiable intangible assets Gross carrying amount $ 2,267 $ 2,267 $ 2,267 Less:accumulated amortization 1,234 1,159 1,083 Net carrying amount $ 1,033 $ 1,108 $ 1,184 We recorded amortization expense of approximately $76,000 for the six months ended June 30, 2007 relative to our unidentifiable intangible assets.Annual amortization is expected to be approximately $151,000 for each of the years ending 2007 through 2011. Note 11.Deposits The following is a summary of interest bearing deposits by type as of June 30, 2007 and 2006 and December 31, 2006: June 30, December 31, June 30, (dollars in thousands) 2007 2006 2006 Interest bearing demand deposits $ 230,509 $ 220,167 $ 214,279 Savings deposits 41,910 47,984 38,737 Retail time deposits 289,826 278,322 251,644 Brokered time deposits 223,771 279,623 190,832 Total $ 786,016 $ 826,096 $ 695,492 Brokered deposits represent certificates of deposit acquired through a third party.The following is a summary of the maturity distribution of certificates of deposit in denominations of $100,000 or more as of June 30, 2007: (dollars in thousands) Amount Percent Three months or less $59,544 20.7% Three through six months 53,013 18.4% Six through twelve months 83,012 28.9% Over twelve months 92,162 32.0% Total $287,731 100.0% 19 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) A summary of the scheduled maturities for all time deposits as of June 30, 2007 is as follows: (dollars in thousands) Six month period ending December 31, 2007 $ 252,926 Year ending December 31, 2008 189,059 Year ending December 31, 2009 43,695 Year ending December 31, 2010 23,336 Year ending December 31, 2011 2,169 Thereafter 2,412 $ 513,597 Note 12.Borrowed Funds Short-term borrowings:A summary of short-term borrowings is presented below: Six Months Ended June 30, 2007 Federal Funds Short-term Purchased FHLB Repurchase and Lines (dollars in thousands) Advances Agreements of Credit Balance at June 30 $ 93,659 $ 5,654 $ 1,588 Average balance outstanding for the period 63,636 6,409 1,886 Maximum balance outstanding at any month end during period 93,659 7,358 2,669 Weighted average interest rate for the period 5.39 % 4.10 % 7.66 % Weighted average interest rate for balances outstanding at June 30 5.30 % 4.11 % 7.75 % Year Ended December 31, 2006 Federal Funds Short-term Purchased FHLB Repurchase and Lines (dollars in thousands) Advances Agreements of Credit Balance at December 31 $ 54,765 $ 4,731 $ 932 Average balance outstanding for the period 123,953 5,793 1,026 Maximum balance outstanding at any month end during period 175,408 7,037 1,171 Weighted average interest rate for the period 5.08 % 4.03 % 7.49 % Weighted average interest rate for balances outstanding at December 31 5.39 % 4.08 % 7.75 % 20 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) Six Months Ended June 30, 2006 Federal Funds Purchased Short-term and FHLB Repurchase Lines of (dollars in thousands) Advances Agreements Credit Balance at June 30 $ 157,796 $ 5,749 $ 640 Average balance outstanding for the period 151,199 6,334 832 Maximum balance outstanding at any month end during period 175,408 7,037 1,164 Weighted average interest rate for the period 4.82 % 3.92 % 7.03 % Weighted average interest rate for balances outstanding at June 30 5.36 % 4.17 % 7.75 % Long-term borrowings:Our long-term borrowings of $216,758,000, $176,109,000 and $150,057,000 at June 30, 2007, December 31, 2006, and June 30, 2006 respectively, consisted primarily of advances from the Federal Home Loan Bank (“FHLB”). These borrowings bear both fixed and variable rates and mature in varying amounts through the year 2016. The average interest rate paid on long-term borrowings for the six month period ended June 30, 2007 was 5.51% compared to 5.19% for the first six months of 2006. Subordinated Debentures:We have three statutory business trusts that were formed for the purpose of issuing mandatorily redeemable securities (the “capital securities”) for which we are obligated to third party investors and investing the proceeds from the sale of the capital securities in our junior subordinated debentures (the “debentures”).The debentures held by the trusts are their sole assets.Our subordinated debentures totaled $19,589,000 at June 30, 2007, December 31, 2006, and June 30, 2006. In October 2002, we sponsored SFG Capital Trust I, in March 2004, we sponsored SFG Capital Trust II, and in December 2005, we sponsored SFG Capital Trust III, of which 100% of the common equity of each trust is owned by us.SFG Capital Trust I issued $3,500,000 in capital securities and $109,000 in common securities and invested the proceeds in $3,609,000 of debentures. SFG Capital Trust II issued $7,500,000 in capital securities and $232,000 in common securities and invested the proceeds in $7,732,000 of debentures. SFG Capital Trust III issued $8,000,000 in capital securities and $248,000 in common securities and invested the proceeds in $8,248,000 of debentures.Distributions on the capital securities issued by the trusts are payable quarterly at a variable interest rate equal to 3 month LIBOR plus 345 basis points for SFG Capital Trust I, 3 month LIBOR plus 280 basis points for SFG Capital Trust II, and 3 month LIBOR plus 145 basis points for SFG Capital Trust III, and equals the interest rate earned on the debentures held by the trusts, and is recorded as interest expense by us.The capital securities are subject to mandatory redemption in whole or in part, upon repayment of the debentures.We have entered into agreements which, taken collectively, fully and unconditionally guarantee the capital securities subject to the terms of the guarantee.The debentures of SFG Capital Trust I, SFG Capital Trust II, and SFG Capital Trust III are first redeemable by us in November 2007, March 2009, and March 2011, respectively. The capital securities held by SFG Capital Trust I, SFG Capital Trust II, and SFG Capital Trust III qualify as Tier 1 capital under Federal Reserve Board guidelines.In accordance with these Guidelines, trust preferred securities generally are limited to 25% of Tier 1 capital elements, net of goodwill.The amount of trust preferred securities and certain other elements in excess of the limit can be included in Tier 2 capital. 21 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) A summary of the maturities of all long-term borrowings and subordinated debentures for the next five years and thereafter is as follows: (dollars in thousands) Year Ending Amount December 31, Restated 2007 $ 13,968 2008 52,377 2009 28,911 2010 54,533 2011 2,466 Thereafter 84,092 $ 236,347 Note 13.Stock Option Plan On January 1, 2006, we adopted SFAS No. 123R, Share-Based Payment (Revised 2004), which is a revision of SFAS No. 123, Accounting for Stock Issued for Employees.SFAS No. 123R establishes accounting requirements for share-based compensation to employees and carries forward prior guidance on accounting for awards to non-employees. Prior to the adoption of SFAS No. 123R, we reported employee compensation expense under stock option plans only if options were granted below market prices at grant date in accordance with the intrinsic value method of Accounting Principles Board Opinion (“APB”) No. 25, Accounting for Stock Issued to Employees, and related interpretations. In accordance with APB No. 25, we reported no compensation expense on options granted as the exercise price of the options granted always equaled the market price of the underlying stock on the date of grant. SFASNo. 123R eliminates the ability to account for stock-based compensation using APBNo. 25 and requires that such transactions be recognized as compensation cost in the income statement based on their fair values on the measurement date, which is generally the date of the grant. We transitioned to SFAS No. 123R using the modified prospective application method ("modified prospective application"). As permitted under modified prospective application, SFASNo. 123R applies to new awards and to awards modified, repurchased, or cancelled after January1, 2006. Additionally, compensation cost for non-vested awards that were outstanding as of January1, 2006 will be recognized as the remaining requisite service is rendered during the period of and/or the periods after the adoption of SFAS No.123R, adjusted for estimated forfeitures. The recognition of compensation cost for those earlier awards is based on the same method and on the same grant-date fair values previously determined for the pro forma disclosures reported by us for periods prior to January 1, 2006. The Officer Stock Option Plan, which provides for the granting of stock options for up to 960,000 shares of common stock to our key officers, was adopted in 1998 and expires in 2008.Each option granted under the plan vests according to a schedule designated at the grant date and shall have a term of no more than 10 years following the vesting date.Also, the option price per share shall not be less than the fair market value of our common stock on the date of grant. The fair value of our employee stock options granted is estimated at the date of grant using the Black-Scholes option-pricing model. This model requires the input of highly subjective assumptions, changes to which can materially affect the fair value estimate. Additionally, there may be other factors that would otherwise have a significant effect on the value of employee stock options granted but are not considered by the model. Because our employee stock options have characteristics significantly different from those of traded options and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options at the time of grant.There were no option grants during the first six months of 2007or 2006. 22 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) During the first six months of 2007, we recognized $16,000 of compensation expense for share-based payment arrangements in our income statement, with a deferred tax asset of $6,000, compared to $13,200 compensation expense for the first six months of 2006 with a deferred tax asset of $5,000.At June 30, 2007, we had approximately $28,000 total compensation cost related to nonvested awards not yet recognized and we expect to recognize it over the next eighteen months. A summary of activity in our Officer Stock Option Plan during the first six months of 2007 and 2006 is as follows: For the Six Months Ended June 30, 2007 June 30, 2006 Weighted- Weighted- Average Average Exercise Exercise Options Price Options Price Outstanding, January 1 349,080 $ 17.83 361,740 $ 17.41 Granted - Exercised - - (8,900 ) 4.89 Forfeited - Outstanding, June 30 349,080 $ 17.83 352,840 $ 17.73 Other information regarding options outstanding and exercisable at June 30, 2007 is as follows: Options Outstanding Options Exercisable Wted. Avg. Aggregate Aggregate Remaining Intrinsic Intrinsic Range of # of Contractual Value # of Value exercise price shares WAEP Life (yrs) (in thousands) shares WAEP (in thousands) $4.63 - $6.00 83,600 $ 5.34 5.35 $ 1,213 83,600 $ 5.34 $ 1,213 6.01 - 10.00 31,680 9.49 8.51 328 24,480 9.49 254 10.01 - 17.50 3,500 17.43 6.67 8 3,500 17.43 8 17.51 - 20.00 51,800 17.79 9.47 107 31,000 17.79 64 20.01 - 25.93 178,500 25.19 8.07 - 178,500 25.19 - 349,080 17.83 $ 1,656 321,080 18.02 $ 1,539 Note 14.Commitments and Contingencies Off-Balance Sheet Arrangements We are a party to certain financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of our customers.These instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the statement of financial position.The contract amounts of these instruments reflect the extent of involvement that we have in this class of financial instruments. Many of our lending relationships contain both funded and unfunded elements.The funded portion is reflected on our balance sheet.The unfunded portion of these commitments is not recorded on our balance sheet until a draw is made under the loan facility.Since many of the commitments to extend credit may expire without being drawn upon, the total commitment amounts do not necessarily represent future cash flow requirements. 23 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) A summary of the total unfunded, or off-balance sheet, credit extension commitments follows: June 30, (dollars in thousands) 2007 Commitments to extend credit: Revolving home equity and credit card lines $ 34,713 Construction loans 81,354 Other loans 39,209 Standby letters of credit 11,747 Total $ 167,023 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.We evaluate each customer's credit worthiness on a case-by-case basis.The amount of collateral obtained, if we deem necessary upon extension of credit, is based on our credit evaluation.Collateral held varies but may include accounts receivable, inventory, equipment or real estate. Standby letters of credit are conditional commitments issued to guarantee the performance of a customer to a third party.Standby letters of credit generally are contingent upon the failure of the customer to perform according to the terms of the underlying contract with the third party. Our exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit is represented by the contractual amount of those instruments.We use the same credit policies in making commitments and conditional obligations as we do for on-balance sheet instruments. Note 15.Restrictions on Capital We and our subsidiaries are subject to various regulatory capital requirements administered by the banking regulatory agencies.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, we and each of our subsidiaries must meet specific capital guidelines that involve quantitative measures of our and our subsidiaries’ assets, liabilities and certain off-balance sheet items as calculated under regulatory accounting practices.We and each of our subsidiaries’ capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. Quantitative measures established by regulation to ensure capital adequacy require us and each of our subsidiaries to maintain minimum amounts and ratios of total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital (as defined) to average assets (as defined).We believe, as of June 30, 2007, that we and each of our subsidiaries met all capital adequacy requirements to which they were subject. The most recent notifications from the banking regulatory agencies categorized us and each of our subsidiaries as well capitalized under the regulatory framework for prompt corrective action.To be categorized as well capitalized, we and each of our subsidiaries must maintain minimum total risk-based, Tier I risk-based, and Tier I leverage ratios as set forth in the table below. Our actual capital amounts and ratios as well as our subsidiary, Summit Community Bank’s (“Summit Community”) are presented in the following table. 24 Summit Financial Group, Inc. and SubsidiariesNotes to Consolidated Financial Statements(unaudited) To be Well Capitalized Minimum Required under Prompt Corrective Actual Regulatory Capital Action Provisions Amount Ratio Amount Amount (dollars in thousands) (Restated) (Restated) (Restated) Ratio (Restated) Ratio As of June 30, 2007 Total Capital (to risk weighted assets) Summit $ 108,424 11.0 % $ 79,038 8.0 % $ 98,798 10.0 % Summit Community 106,370 10.9 % 78,333 8.0 % 97,916 10.0 % Tier I Capital (to risk weighted assets) Summit $ 99,394 10.1 % 39,519 4.0 % 59,279 6.0 % Summit Community 97,340 9.9 % 39,166 4.0 % 58,750 6.0 % Tier I Capital (to average assets) Summit $ 99,394 7.9 % 37,600 3.0 % 62,667 5.0 % Summit Community 97,340 7.8 % 37,588 3.0 % 62,647 5.0 % As of December 31, 2006 Total Capital (to risk weighted assets) Summit $ 103,102 10.7 % 77,086 8.0 % 96,357 10.0 % Summit Community 59,684 10.4 % 45,911 8.0 % 57,388 10.0 % Shenandoah 41,243 10.9 % 30,355 8.0 % 37,944 10.0 % Tier I Capital (to risk weighted assets) Summit 94,899 9.9 % 38,343 4.0 % 57,515 6.0 % Summit Community 55,041 9.6 % 22,934 4.0 % 34,401 6.0 % Shenandoah 37,683 9.9 % 15,178 4.0 % 22,766 6.0 % Tier I Capital (to average assets) Summit 94,899 7.8 % 36,496 3.0 % 60,826 5.0 % Summit Community 55,041 7.4 % 22,314 3.0 % 37,190 5.0 % Shenandoah 37,683 8.0 % 14,097 3.0 % 23,495 5.0 % 25 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations INTRODUCTION The following discussion and analysis focuses on significant changes in our financial condition and results of operations of Summit Financial Group, Inc. (“Company” or “Summit”) and our operating units, Summit Community Bank (“Summit Community”), and Summit Insurance Services, LLC for the periods indicated.This discussion and analysis should be read in conjunction with our 2006 audited financial statements and Annual Report on Form 10-K/A. The Private Securities Litigation Act of 1995 indicates that the disclosure of forward-looking information is desirable for investors and encourages such disclosure by providing a safe harbor for forward-looking statements by us.Our following discussion and analysis of financial condition and results of operations contains certain forward-looking statements that involve risk and uncertainty.In order to comply with the terms of the safe harbor, we note that a variety of factors could cause our actual results and experience to differ materially from the anticipated results or other expectations expressed in those forward-looking statements. RESTATEMENT As discussed in Note 1, Restatement, in the Notes to Consolidated Financial Statements, we are restating financial statements and other financial information for the quarter ended and six months ended June 30, 2007 and all comparative financial information included herein. In 2003, we entered into four interest rate swap agreements on certain convertible rate advances from the Federal Home Loan Bank(“FHLB”) that were designated as fair value hedges.The terms of the FHLB convertible rate advances include an option of the FHLB to convert the debt’s fixed interest rate to a variable rate on a quarterly basis.We evaluated these hedging relationships and concluded that the short-cut method of hedge accounting could be applied and the assumption of no ineffectiveness was valid based upon:(a) the criteria in paragraph 68 of SFAS 133 were met, and (b) the conversion options in the FHLB advances were mirrored in the interest rate swaps. Based on comments received from the Securities and Exchange Commission, we learned that the above interpretation of paragraph 68 is incorrect.The conversion is not specifically listed in paragraph 68, and the presence of that term prohibits the application of the short-cut method of hedge accounting, even if the terms are mirrored between the interest rate swap and the hedged item.Eliminating the application of fair value hedge accounting reverses the fair value adjustments that have been made to the advances and results in all fair value changes for the interest rate swaps being recognized in noninterest income.Additionally, the net cash settlement payments received/paid during each period for these interest rate swaps were reclassified from interest expense on long-term borrowings to noninterest income. OVERVIEW Our primary source of income is net interest income from loans and deposits.Business volumes tend to be influenced by the overall economic factors including market interest rates, business spending, and consumer confidence, as well as competitive conditions within the marketplace. Growth in our interest earning assets resulted in an increase of 6.32%, or $1,157,000 in our net interest earnings on a tax equivalent basis for the first six months in 2007 compared to the same period of 2006. 26 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations CRITICAL ACCOUNTING POLICIES Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States of America and follow general practices within the financial services industry.Application of these principles requires us to make estimates, assumptions, and judgments that affect the amounts reported in our financial statements and accompanying notes.These estimates, assumptions, and judgments are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements could reflect different estimates, assumptions, and judgments.Certain policies inherently have a greater reliance on the use of estimates, assumptions, and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Our most significant accounting policies are presented in Note 2 to the consolidated financial statements of our 2006 Annual Report on Form 10-K/A.These policies, along with the disclosures presented in the other financial statement notes and in this financial review, provide information on how significant assets and liabilities are valued in the financial statements and how those values are determined. Based on the valuation techniques used and the sensitivity of financial statement amounts to the methods, assumptions, and estimates underlying those amounts, we have identified the determination of the allowance for loan losses and the valuation of goodwill to be the accounting areas that require the most subjective or complex judgments, and as such could be most subject to revision as new information becomes available. The allowance for loan losses represents our estimate of probable credit losses inherent in the loan portfolio.Determining the amount of the allowance for loan losses is considered a critical accounting estimate because it requires significant judgment and the use of estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on pools of homogeneous loans based on historical loss experience, and consideration of current economic trends and conditions, all of which may be susceptible to significant change.The loan portfolio also represents the largest asset type on our consolidated balance sheet.To the extent actual outcomes differ from our estimates, additional provisions for loan losses may be required that would negatively impact earnings in future periods.Note 2 to the consolidated financial statements of our 2006 Annual Report on Form 10-K/A describes the methodology used to determine the allowance for loan losses and a discussion of the factors driving changes in the amount of the allowance for loan losses is included in the Asset Quality section of the financial review of the 2006 Annual Report on Form 10-K/A. Goodwill is subject to impairment testing at least annually to determine whether write-downs of the recorded balances are necessary.A fair value is determined based on at least one of three various market valuation methodologies.If the fair value equals or exceeds the book value, no write-down of recorded goodwill is necessary.If the fair value is less than the book value, an expense may be required on our books to write down the goodwill to the proper carrying value.During the third quarter, we will complete the required annual impairment test for 2007.We cannot assure you that future goodwill impairment tests will not result in a charge to earnings. See Notes 2 and 10of the consolidated financial statements of our Annual Report on Form 10-K/A for further discussion of our intangible assets, which include goodwill. 27 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations RESULTS OF OPERATIONS Earnings Summary Income from continuing operations for the six months ended June 30, 2007 grew 24.32% to $5,914,000, or $0.83 per diluted share as compared to $4,757,000, or $0.66per diluted share for the six months ended June 30, 2006.For the quarter ended June 30, 2007, income from continuing operations increased 21.56% to $2,980,000, or $0.42 per diluted share as compared to $2,461,000, or $0.34 per diluted share for the same period of 2006.Consolidated net income, which includes the results of discontinued operations, grew to $5,601,000 for the six months ended June 30, 2007 compared to $5,181,000 for the same period of 2006.On a quarterly basis, consolidated net income grew 14.39% to $2,862,000 for second quarter 2007 compared to $2,502,000 for the second quarter 2006.Consolidated returns on average equity and assets for the first six months of 2007 were 13.45% and 0.89%, respectively, compared with 12.33% and 0.83% for the same period of 2006. Net Interest Income Net interest income is the principal component of our earnings and represents the difference between interest and fee income generated from earning assets and the interest expense paid on deposits and borrowed funds.Fluctuations in interest rates as well as changes in the volume and mix of earning assets and interest bearing liabilities can materially impact net interest income. Our consolidated net interest income on a fully tax-equivalent basis totaled $19,468,000 for the six month period ended June 30, 2007 compared to $18,311,000 for the same period of 2006, representing an increase of $1,157,000 or 6.32%.This increase resulted from growth in interest earning assets, primarily loans, which served to more than offset the 60 basis points increase in the cost of interest bearing liabilities during the same period.Average interest earning assets grew 10.50% from $1,087,366,000 during the first six months of 2006 to $1,201,516,000 for the first six months of 2007.Average interest bearing liabilities grew 10.69% from $992,532,000 at June 30, 2006 to $1,098,677,000 at June 30, 2007, at an average yield for the first six months of 2007 of 4.68% compared to 4.08% for the same period of 2006. Our consolidated net interest margin decreased to 3.27% for the six month period ended June 30, 2007, compared to 3.40% for the same period in 2006.On a quarterly basis, our net interest margin declined to 3.28% at June 30, 2007, from 3.38% for the quarter ended June 30, 2006. Our net interest margin remained stable compared to the linked quarter.Our margin continues to be affected by our loan growth in an extremely competitive environment.The current competitive pressures are causing loan rates to be lower.Also, our loan growth is at a faster pace than we have been able to grow lower cost retail funds, causing us to rely more on higher cost, non-retail deposit funding vehicles.The current competitive and market conditions are also causing deposit rates to be higher.For the six months ended June 30, 2007 compared to June 30, 2006, the yields on earning assets increased 42 basis points, while the cost of our interest bearing funds increased by 60 basis points. We anticipate modest growth in our net interest income to continue over the near term as the growth in the volume of interest earning assets will more than offset the expected continued decline in our net interest margin.However, if market interest rates remain significantly unchanged, or go lower over the next 12 to 18 months, the spread between interest earning assets and interest bearing liabilities could narrow such that its impact could not be offset by growth in earning assets.See the “Market Risk Management” section for further discussion of the impact changes in market interest rates could have on us.Further analysis of our yields on interest earning assets and interest bearing liabilities are presented in Tables I and II below. 28 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Table I - Average Balance Sheet and Net Interest Income Analysis (dollars in thousands) For the Six Months Ended June 30, 2007 June 30, 2006 Earnings/ Yield/ Average Earnings/ Yield/ Average Expense Rate Expense Rate Balance (Restated) (Restated) Balance (Restated) (Restated) Interest earning assets Loans, net of unearned income Taxable $ 934,513 $ 37,645 8.12 % $ 844,093 $ 32,077 7.66 % Tax-exempt (1) 9,147 358 7.89 % 8,242 305 7.46 % Securities Taxable 209,965 5,316 5.11 % 188,414 4,385 4.69 % Tax-exempt (1) 46,433 1,597 6.94 % 44,988 1,568 7.03 % Federal funds sold and interest bearing deposits with other banks 1,458 33 4.56 % 1,629 37 4.58 % Total interest earning assets 1,201,516 44,949 7.54 % 1,087,366 38,372 7.12 % Noninterest earning assets Cash & due from banks 13,821 14,259 Premises and equipment 22,260 23,475 Other assets 27,452 25,890 Allowance for loan losses (8,376 ) (6,525 ) Total assets $ 1,256,673 $ 1,144,465 Interest bearing liabilities Interest bearing demand deposits $ 225,705 $ 4,150 3.71 % $ 209,565 $ 3,366 3.24 % Savings deposits 44,820 398 1.79 % 40,209 147 0.74 % Time deposits 546,634 13,362 4.93 % 402,422 8,048 4.03 % Short-term borrowings 71,930 1,918 5.38 % 158,365 3,795 4.83 % Long-term borrowings and capital trust securities 209,588 5,653 5.44 % 181,971 4,705 5.21 % Total interest bearing liabilities 1,098,677 25,481 4.68 % 992,532 20,061 4.08 % Noninterest bearing liabilities and shareholders' equity Demand deposits 62,986 64,906 Other liabilities 11,722 9,850 Shareholders' equity 83,288 77,177 Total liabilities and shareholders' equity $ 1,256,673 $ 1,144,465 Net interest earnings $ 19,468 $ 18,311 Net yield on interest earning assets 3.27 % 3.40 % (1) - Interest income on tax-exempt securities has been adjusted assuming an effective tax rate of 34% for all periods presented. The tax equivalent adjustment resulted in an increase in interest income of $649,000 and $623,000 for the periods ended June 30, 2007 and June 30 2006, respectively. 29 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Table II - Changes in Interest Margin Attributable to Rate and Volume (dollars in thousands) For the Six Months Ended June 30, 2007 versus June 30, 2006 (Restated) Increase (Decrease) Due to Change in: Volume Rate Net Interest earned on: Loans Taxable $ 3,568 $ 2,000 $ 5,568 Tax-exempt 34 19 53 Securities Taxable 527 404 931 Tax-exempt 50 (21 ) 29 Federal funds sold and interest bearing deposits with other banks (4 ) - (4 ) Total interest earned on interest earning assets 4,175 2,402 6,577 Interest paid on: Interest bearing demand deposits 272 512 784 Savings deposits 19 232 251 Time deposits 3,280 2,034 5,314 Short-term borrowings (2,265 ) 388 (1,877 ) Long-term borrowings and capital trust securities 738 210 948 Total interest paid on interest bearing liabilities 2,044 3,376 5,420 Net interest income $ 2,131 $ (974 ) $ 1,157 Noninterest Income Total noninterest income from continuing operations increased to $1,753,000 for the six months ended June 30, 2007, compared to $1,201,000 for the same period of 2006.Other income increased $153,000 for the six months ended June 30, 2007 compared to the same period of 2006 and increased $103,000 for the second quarter of 2007 compared to second quarter 2006 due to increases in financial services revenue and debit card income due to increased customer activity.Further detail regarding noninterest income is reflected in the following table. 30 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Noninterest Income Dollars in thousands For the Quarter Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 (Restated) (Restated) (Restated) (Restated) Insurance commissions $ 209 $ 247 $ 416 $ 477 Service fees 736 726 1,353 1,356 Net cash settlement on derivative instruments (179 ) (111 ) (363 ) (182 ) Change in fair value of derivative instruments (273 ) (246 ) (47 ) (719 ) (Loss) on sale of assets (33 ) - (32 ) (4 ) Other 236 133 426 273 Total $ 696 $ 749 $ 1,753 $ 1,201 Noninterest Expense Total noninterest expense for continuing operations was well controlled, increasing approximately $335,000, or 3.0% during the first six months of 2007 as compared to the same period in 2006 and $46,000 or 0.8% for second quarter 2007 compared to second quarter 2006Salaries and employee benefits expense represented the largest category of expense growth, which resulted primarily from general merit raises.Table III below shows the breakdown of these increases. Table III - Noninterest Expense (dollars in thousands) For the Quarter Ended June 30, For the Six Months Ended June 30. Change Change 2007 $ % 2006 2007 $ % 2006 Salaries and employee benefits $ 3,238 $ 189 6.2 % $ 3,049 $ 6,463 $ 359 5.9 % $ 6,104 Net occupancy expense 408 18 4.6 % 390 826 35 4.4 % 791 Equipment expense 493 (3 ) -0.6 % 496 940 (6 ) -0.6 % 946 Supplies 197 (25 ) -11.3 % 222 370 (18 ) -4.6 % 388 Professional fees 193 (52 ) -21.2 % 245 367 (85 ) -18.8 % 452 Amortization of intangibles 38 - 0.0 % 38 76 - 0.0 % 76 Other 1,151 (81 ) -6.6 % 1,232 2,326 50 2.2 % 2,276 Total $ 5,718 $ 46 0.8 % $ 5,672 $ 11,368 $ 335 3.0 % $ 11,033 Credit Experience The provision for loan losses represents charges to earnings necessary to maintain an adequate allowance for potential future loan losses. Our determination of the appropriate level of the allowance is based on an ongoing analysis of credit quality and loss potential in the loan portfolio, change in the composition and risk characteristics of the loan portfolio, and the anticipated influence of national and local economic conditions.The adequacy of the allowance for loan losses is reviewed quarterly and adjustments are made as considered necessary. We recorded a $780,000 provision for loan losses for the first six months of 2007, compared to $655,000 for the same period in 2006.Net loan charge offs for the first six months of 2007 were $215,000, as compared to $138,000 over the same period of 2006.At June 30, 2007, the allowance for loan losses totaled $8,768,000 or 0.91% of loans, net of unearned income, compared to $7,511,000 or 0.81% of loans, net of unearned income at December 31, 2006. 31 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations As illustrated in Table IV below, our non-performing assets and loans past due 90 days or more and still accruing interest have increased during the past 12 months. Table IV - Summary of Past Due Loans and Non-Performing Assets (dollars in thousands) June 30, December 31, 2007 2006 2006 Accruing loans past due 90 days or more $ 5,631 $ 290 $ 4,638 Nonperforming assets: Nonaccrual loans 1,676 697 638 Foreclosed properties 850 283 77 Repossessed assets 1 15 - Total $ 8,158 $ 1,285 $ 5,353 Total nonperforming loans as a percentage of total loans 0.76 % 0.11 % 0.57 % Total nonperforming assets as a percentage of total assets 0.64 % 0.11 % 0.43 % Relationships with three developers comprise in excess of 50 percent of total nonperforming assets.Each of these loans is well-collateralized and adequate reserves are in place.We have experienced an upward trend in our internally classified assets.This trend has primarily been in residential real estate development loans due to the recent slowdown in the sales of newly constructed homes. In addition, as a result of our internal loan review process, the ratio of internally classified loans to total loans increased from 4.12% at December 31, 2006 to 5.81% at June 30, 2007.Our internal loan review process includes a watch list of loans that have been specifically identified through the use of various sources, including past due loan reports, previous internal and external loan evaluations, classified loans identified as part of regulatory agency loan reviews and reviews of new loans representative of current lending practices.Once this watch list is reviewed to ensure it is complete, we review the specific loans for collectibility, performance and collateral protection.In addition, a grade is assigned to the individual loans utilizing internal grading criteria, which is somewhat similar to the criteria utilized by each subsidiary bank's primary regulatory agency.The increase in internally classified loans at June 30, 2007 is primarily due to two customer relationships.Management downgraded these two relationships, as they fell outside of our internal lending policy guidelines and does not expect any material future losses related to these two relationships.Refer to the Asset Quality section of the financial review of the 2006 Annual Report on Form 10-K/A for further discussion of the processes related to internally classified loans. FINANCIAL CONDITION Our total assets were $1,280,428,000 at June 30, 2007, compared to $1,235,519,000 at December 31, 2006, representing a 3.6% increase. Table V below serves to illustrate significant changes in our financial position between December 31, 2006 and June 30, 2007. 32 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations Table V - Summary of Significant Changes in Financial Position (dollars in thousands) Balance Balance December 31, Increase (Decrease) June 30, 2006 Amount Percentage 2007 (restated) (restated) (restated) (restated) Assets Securities available for sale $ 247,874 11,652 4.7 % $ 259,526 Loans, net 916,045 33,130 3.6 % 949,175 Liabilities Deposits $ 888,688 $ (38,299 ) -4.3 % $ 850,389 Short-term borrowings 60,428 40,473 67.0 % 100,901 Long-term borrowings and subordinated debentures 195,698 40,649 20.8 % 236,347 Loan growth during the first six months of 2007, occurring principally in the commercial real estate portfolio, was funded primarily by borrowings from the FHLB. Deposits decreased approximately $38 million during the first half of 2007.This decrease was primarily in brokered deposits, which were replaced with FHLB short-term borrowings, which is reflected in their $40 million increase. Refer to Notes 7, 8, 11, and 12 of the notes to the accompanying consolidated financial statements for additional information with regard to changes in the composition of our securities, loans, deposits and borrowings between June 30, 2007 and December 31, 2006. LIQUIDITY Liquidity reflects our ability to ensure the availability of adequate funds to meet loan commitments and deposit withdrawals, as well as provide for other transactional requirements.Liquidity is provided primarily by funds invested in cash and due from banks, Federal funds sold, non-pledgedsecurities, and available lines of credit with the FHLB, the total of which approximated $289 million, or 22.6% of total assets atJune 30, 2007 versus $275 million, or 22.3% of total assets at December 31, 2006. Our liquidity position is monitored continuously to ensure that day-to-day as well as anticipated funding needs are met.We are not aware of any trends, commitments, events or uncertainties that have resulted in or are reasonably likely to result in a material change to our liquidity. 33 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations CAPITAL RESOURCES One of our continuous goals is maintenance of a strong capital position.Through management of our capital resources, we seek to provide an attractive financial return to our shareholders while retaining sufficient capital to support future growth.Shareholders’ equity at June 30, 2007 totaled $81,910,000 compared to $78,752,000 at December 31, 2006. During second quarter 2007, our Board of Directors declared and paid the first half 2007 cash dividend of $0.17 per share compared to $0.16 paid for the first half of 2006.The first half 2007 dividend totaled $1,204,000, representing a 5.43% increase over the $1,142,000 paid during the first half 2006. Refer to Note 15 of the notes to the accompanying consolidated financial statements for information regarding regulatory restrictions on our capital as well as our subsidiaries’ capital. CONTRACTUAL CASH OBLIGATIONS During our normal course of business, we incur contractual cash obligations.The following table summarizes our contractual cash obligations at June 30, 2007. Long Term Capital Debt Trust Operating (dollars in thousands) (restated) Securities Leases 2007 $ 13,968 $ - $ 185 2008 52,377 - 259 2009 28,911 - 227 2010 54,533 - 123 2011 2,466 - 89 Thereafter 64,503 19,589 199 Total $ 216,758 $ 19,589 $ 1,082 OFF-BALANCE SHEET ARRANGEMENTS We are involved with some off-balance sheet arrangements that have or are reasonably likely to have an effect on our financial condition, liquidity, or capital.These arrangements at June 30, 2007 are presented in the following table. June 30, (dollars in thousands) 2007 Commitments to extend credit: Revolving home equity and credit card lines $ 34,713 Construction loans 81,354 Other loans 39,209 Standby letters of credit 11,747 Total $ 167,023 34 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and Results of Operations MARKET RISK MANAGEMENT Market risk is the risk of loss arising from adverse changes in the fair value of financial instruments due to changes in interest rates, exchange rates and equity prices.Interest rate risk is our primary market risk and results from timing differences in the repricing of assets, liabilities and off-balance sheet instruments, changes in relationships between rate indices and the potential exercise of imbedded options.The principal objective of asset/liability management is to minimize interest rate risk and our actions in this regard are taken under the guidance of our Asset/Liability Management Committee (“ALCO”), which is comprised of members of senior management and members of the Board of Directors.The ALCO actively formulates the economic assumptions that we use in our financial planning and budgeting process and establishes policies which control and monitor our sources, uses and prices of funds. Some amount of interest rate risk is inherent and appropriate to the banking business.Our net income is affected by changes in the absolute level of interest rates.The nature of our lending and funding activities tends to drive our interest rate risk position to being liability sensitive in the intermediate term.That is, absent any changes in the volumes of our interest earning assets or interest bearing liabilities, liabilities are likely to reprice faster than assets, resulting in a decrease in net income in a rising rate environment.Net income would increase in a falling interest rate environment.Net income is also subject to changes in the shape of the yield curve.In general, a flattening yield curve would result in a decline in our earnings due to the compression of earning asset yields and funding rates, while a steepening would result in increased earnings as margins widen. Several techniques are available to monitor and control the level of interest rate risk.We primarily use earnings simulations modeling to monitor interest rate risk.The earnings simulation model forecasts the effects on net interest income under a variety of interest rate scenarios that incorporate changes in the absolute level of interest rates and changes in the shape of the yield curve.Each increase or decrease in interest rates is assumed to gradually take place over the next 12 months, and then remain stable.Assumptions used to project yields and rates for new loans and deposits are derived from historical analysis.Securities portfolio maturities and prepayments are reinvested in like instruments.Mortgage loan prepayment assumptions are developed from industry estimates of prepayment speeds.Noncontractual deposit repricings are modeled on historical patterns. The following table shows our projected earnings sensitivity as of June 30, 2007 which is well within our ALCO policy limit of a 10% reduction in net interest income over the ensuing twelve month period. Change in Estimated % Change in Net Interest Rates Interest Income Over: (basis points) 0 - 12 Months 0 - 24 Months Down 200 (1) 1.32 % 5.79 % Down 200, steepening yield curve (2) 2.24 % 10.01 % Up 100 (1) 0.75 % 0.18 % Up 200 (1) 0.66 % -4.21 % (1)assumes a parallel shift in the yield curve (2) assumes steepening curve whereby short term rates decline by 200 basis points, while long term rates decline by 50 basis points 35 Summit Financial Group, Inc. and SubsidiariesManagement’s Discussion and Analysis of Financial Condition and
